Name: 2010/709/EU: Commission Decision of 22Ã November 2010 establishing the European Union Ecolabelling Board (notified under document C(2010) 7961) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  marketing;  EU institutions and European civil service
 Date Published: 2010-11-24

 24.11.2010 EN Official Journal of the European Union L 308/53 COMMISSION DECISION of 22 November 2010 establishing the European Union Ecolabelling Board (notified under document C(2010) 7961) (Text with EEA relevance) (2010/709/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 5 thereof, Whereas: (1) Under Regulation (EC) No 66/2010, the EU Ecolabel criteria are to be established with the assistance of a European Union Ecolabelling Board (hereinafter referred to as EUEB). (2) For the acceptance of the EU Ecolabel scheme by the general public, it is essential that organisations such as environmental non-governmental organisations and consumer organisations be members of the EUEB as interested parties together with the competent bodies of the Member States. (3) Commission Decision 2000/730/EC of 10 November 2000 establishing the European Union Ecolabelling Board and its rules of procedure (2) should be replaced, HAS ADOPTED THIS DECISION: Article 1 The European Union Ecolabelling Board, hereinafter referred to as EUEB, is hereby established. Article 2 1. The members of the EUEB shall be appointed by the Commission. 2. The EUEB shall be composed of the representatives of the Competent Bodies of each Member State, of the representatives of the Member State of the European Economic Area and of the representatives of the following organisations: (a) Bureau EuropÃ ©en des Consommateurs (BEUC); (b) EUROCOOP; (c) European Environmental Bureau (EEB); (d) Business Europe; (e) European Association of Craft, Small & Medium-sized Enterprises (UEAPME); (f) EUROCOMMERCE. 3. The Commission may amend the membership of the EUEB as appropriate. Article 3 1. Each member of the EUEB shall designate a contact person. 2. The meetings of the EUEB shall be chaired by its President. 3. The EUEB shall adopt its rules of procedure in consultation with the Commission. 4. The Commission shall reimburse travel and, where appropriate, subsistence expenses for members in connection with the EUEBs activities within the limits of the annual budget allocated to such expenditure. Article 4 Decision 2000/730/EC is repealed. Article 5 This Decision shall apply from 1 October 2010. Article 6 This Decision is addressed to the Member States. Done at Brussels, 22 November 2010. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) OJ L 293, 22.11.2000, p. 24.